               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

MARTA VALENTINA RIVERA                             Case No.
MADERA, on behalf of herself and all               1:18-cv-00152-MW-GRJ
others similarly situated; FAITH IN
FLORIDA, HISPANIC FEDERATION,                      EMERGENCY REQUEST
MI FAMILIA VOTA EDUCATION                          FOR IMMEDIATE RULING
FUND, UNIDOSUS, and VAMOS4PR,                      ON MONDAY, NOVEMBER 5

              PLAINTIFFS,

v.

KEN DETZNER, in his official capacity
as Secretary of State for the State of
Florida; and KIM A. BARTON, in her
official capacity as Alachua County
Supervisor of Elections, on behalf of
herself and similarly-situated County
Supervisors of Elections,

              DEFENDANTS.

     PLAINTIFFS’ EMERGENCY MOTION FOR IMMEDIATE RELIEF
     REQUIRING COMPLIANCE WITH PRELIMINARY INJUNCTION

      Plaintiffs learned earlier today (Sunday, November 4, 2018) that Duval

County Supervisor of Elections Mike Hogan (“Duval Supervisor Hogan”) is not

providing any Spanish-language facsimile ballots at early voting sites, in violation

of this Court’s September 10, 2018 corrected Preliminary Injunction Order (ECF

59). Plaintiffs request immediate emergency relief, to be issued Monday,

November 5, 2018, as follows:

                                          1
             (1) Requiring Defendant Secretary of State Ken Detzner to

      immediately comply with this Court’s Preliminary Injunction Order by

      ensuring that Duval Supervisor Hogan makes available Spanish-language

      facsimile ballots at all polling sites, including on Election Day;

             (2) Requiring Defendant Detzner to instruct all counties that they are

      required to make such Spanish-language facsimile ballots available at all

      polling sites; and

             (3) Directly enjoining Duval Supervisor Hogan to immediately

      comply with the Preliminary Injunction Order by making available Spanish-

      language facsimile ballots at all polling sites, including on Election Day.

      An order against Defendant Detzner is proper because, as this Court has

previously recognized, he has the authority and responsibility to ensure compliance

with the Voting Rights Act, and this Court’s Preliminary Injunction Order requires

that he instruct the Supervisors of Elections in 32 counties, including Duval, to

comply with Section 4(e) by providing Spanish-language facsimile ballots at all

polling places. And an order against Duval Supervisor Hogan is proper both

because he is an individual acting “in active concert or participation with”

Defendant Secretary Detzner to violate the preliminary injunction, Fed. R. Civ. P.

65(d)(2)(C), and because this Court has authority to issue all writs necessary in aid

of its jurisdiction under the All Writs Act, 28 U.S.C. §1651(a), including an order


                                          2
enjoining Duval Supervisor Hogan from interfering with or frustrating this Court’s

Preliminary Injunction Order.

                                          FACTS

      Earlier today, Sunday, November 4, 2018, Plaintiffs’ counsel was informed

that Duval Supervisor Hogan has not posted or otherwise made available Spanish-

language facsimile ballots at early voting locations. See Declaration of Kira

Romero-Craft in Support of Emergency Relief (“Romero-Craft Dec.”) ¶¶2-3.

Plaintiffs’ counsel immediately contacted Duval Supervisor Hogan, whose deputy

general counsel responded via email asserting Duval Supervisor Hogan’s position

that, because he “does not post or provide English-language sample ballots in early

voting sites,” this Court’s Preliminary Injunction Order does not require that any

Spanish facsimile ballots be posted or made available to voters at early voting

sites. See id. ¶3 & Ex. A (email from counsel for Duval Supervisor Hogan stating

“our read of Judge Walker’s order never mandated that Spanish-language sample

ballots appear in early voting sites”).

      Plaintiffs’ counsel promptly contacted counsel for Defendant Secretary of

State Detzner to request that Defendant Detzner immediately ensure compliance

with this Court’s Preliminary Injunction Order by requiring Duval Supervisor

Hogan to make available at all voting sites Spanish-language facsimile ballots,




                                            3
both during early voting and on Election Day. See id. ¶4 & Ex. B. Counsel for

Defendant Detzner has not responded to Plaintiffs’ urgent requests. Id. ¶4.

      In follow-up correspondence, counsel for Duval Supervisor Hogan

reasserted the position that this Court’s Order does not require him to provide

Spanish-language facsimile ballots at early voting sites. Id. ¶5 & Ex. C. Counsel

for Duval Supervisor Hogan asserted that Duval Supervisor Hogan intends to post

Spanish- and English-language sample ballots at polling sites on Election Day and

to provide Spanish-language sample ballots upon request, but did not acknowledge

that this Court’s Order requires him to do so. See id. Ex. C.

      Early voting ended today. Election Day is this Tuesday, November 6, 2018.

                                   ARGUMENT

      Immediate relief is necessary to ensure compliance with this Court’s

Preliminary Injunction Order, which required Defendant Detzner to direct the 32

Supervisors of Elections in the proposed defendant class, including Duval

Supervisor Hogan, that each of those Supervisors: “shall make available a

facsimile sample ballot in Spanish to voters who fall within the ambit of Section

4(e) of the Voting Rights Act. The sample ballots shall have matching size,

information, layout, placement, and fonts as an official ballot does. The sample

ballots need not be completely identical; for example, the sample ballot need not




                                         4
contain bar codes or other markings that official ballots may have or be printed on

the same stock, etc.” ECF 59 at 26 (emphasis added).

      In addition to this clear express requirement to make available Spanish-

language facsimile ballots to all voters protected by Section 4(e), the Order

directed the Supervisors to also “publish the same facsimile sample ballot on their

website with Spanish-language directions. To the extent English-language sample

ballots are mailed, published, or advertised, such sample ballots must also include

the sample Spanish-language ballot. The Supervisor of Election shall also

provide signage in Spanish at polling places making voters aware of such sample

ballots.” Id. (emphasis added).

      Duval Supervisor Hogan has expressly refused to comply with this Court’s

order by refusing to make available any Spanish-language facsimile ballots at early

voting sites. See Romero-Craft Decl. ¶¶2-3 & Ex. A. Duval Supervisor Hogan’s

counsel asserts that this Court’s order does not require that Spanish-language

facsimile ballots be made available at polling sites. Id. Exs. A & C. But the plain

language of this Court’s order requiring Duval Supervisor Hogan (and the 31 other

Supervisors in the proposed defendant class) to “make available a facsimile

sample ballot in Spanish to voters,” ECF 59 at 26 (emphasis added), clearly

requires that the facsimile ballots be made available at all polling sites – that is

where individuals become “voters” by casting a vote. Moreover, the Court’s order


                                           5
that Duval Supervisor Hogan (and the other Supervisors) must “also provide

signage in Spanish at polling places making voters aware of such sample ballots,”

id. (emphasis added), would make no sense if the Spanish-language facsimile

ballots were not available at the polling sites for voters to review and use after

being made aware of their existence by these signs.

       Duval Supervisor Hogan has asserted that he intends to provide Spanish-

language facsimile ballots at polling sites on Election Day, but he has not

acknowledged that this Court’s Preliminary Injunction Order requires him to do so,

and his understanding of his obligation to post Spanish-language sample ballots at

polling sites appears to hinge on whether he chooses to post English-language

sample ballots. See Romero-Craft Dec. Ex C. But the Order requires Spanish-

language facsimile ballots at all polling locations regardless of whether those

polling locations have an English facsimile ballot. See ECF 59 at 26. After all, the

regular ballot is in English, and limited-English proficient voters need to refer to

the Spanish-language facsimile ballot to be able to vote on the English ballot.

Duval Supervisor Hogan’s failure to acknowledge the requirements of this Court’s

Order and his failure to make available the required Spanish-language facsimile

ballots during early voting casts serious doubt on his assurances about Election

Day.




                                           6
      Plaintiffs promptly contacted counsel for Defendant Secretary Detzner after

learning of Duval Supervisor Hogan’s refusal to comply with this Court’s Order,

see Romero-Craft Dec. ¶4 & Ex. B, but Defendant Secretary Detzner has not

immediately remedied this failure to comply with this Court’s Order in Duval

County, and further delay is not an option, given that Election Day is slightly more

than 24 hours away. An order requiring Defendant Detzner to ensure compliance

with the preliminary injunction by ensuring that Spanish-language facsimile ballots

are made available at all polling sites in Duval County (and the 31 other counties at

issue), including on Election Day, is thus appropriate.

      In addition to ordering further injunctive relief against Defendant Detzner,

this Court can and should directly enjoin Duval Supervisor Hogan to comply with

this Court’s Preliminary Injunction Order, on two independently sufficient

grounds.

      First, Duval Supervisor Hogan is bound by this Court’s preliminary

injunction under Federal Rule of Civil Procedure 65, because he is a member of the

proposed defendant class; he has acknowledged that he has actual notice of this

Court’s Preliminary Injunction Order, see Romero-Craft Dec. Ex. A; see also ECF

61 (Secretary Detzner informed all 32 Supervisors, including Duval Supervisor

Hogan, of this Court’s Preliminary Injunction Order, including by providing a

complete copy of the Order to the Supervisors); and with respect to the provision


                                          7
of Spanish-language facsimile ballots required by this Court’s Order, Duval

Supervisor Hogan is acting “in active concert or participation with” Defendant

Secretary Detzner. Fed. R. Civ. P. 65(d)(2)(C).

      “Rule 65(d) is derived from the common-law doctrine that a decree of

injunction not only binds the parties defendant but also those identified with them

in interest, in ‘privity’ with them, represented by them or subject to their control.”

Golden State Bottling Co. v. N.L.R.B., 414 U.S. 168, 179 (1973) (emphasis added;

internal quotation marks omitted). As this Court held in the Preliminary Injunction

Order itself, Duval Supervisor Hogan is subject to Defendant Detzner’s control, in

that Defendant Detzner has the authority to direct the Supervisor to comply with

the Voting Rights Act in general and with this Court’s Order in particular. See

ECF 59 at 6-9; see also id. at 10 (“Defendant Detzner has ample authority to

enforce election laws across the state.”); id. at 26 (ordering Secretary Detzner to

direct the Supervisors to comply with preliminary injunction). Duval Supervisor

Hogan thus is among the invidivuals bound by this Court’s Preliminary Injunction

Order under Rule 65(d).

      Second, even if Duval Supervisor Hogan were not already directly bound

under Rule 65(d), an order directly against him in these circumstances would be

appropriate under the All Writs Act, which allows federal courts to “issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the


                                          8
usages and principles of law.” 28 U.S.C. §1651(a). This Court can “issue such

commands under the All Writs Act as may be necessary or appropriate to

effectuate and prevent the frustration of orders it has previously issued.” U.S. v.

New York Tel. Co., 434 U.S. 159, 172 (1977). This includes issuing orders to non-

parties who “are in a position to frustrate the implementation of a court order.” Id.

at 174; see Grand Traverse Band of Ottawa and Chippewa Indians v. Dir., Mich.

Dept. of Nat. Resources, 141 F.3d 635, 641-42 (6th Cir. 1998) (“[I]t is well settled

that third parties who interfere with a court order may be enjoined from doing

so.”). This Court’s Preliminary Injunction Order was intended to ensure that the

county Supervisors of Elections make available to voters protected by Section 4(e)

of the Voting Rights Act Spanish-language facsimile ballots during voting –

including during early voting and on Election Day. Because Duval Supervisor

Hogan’s refusal to make those Spanish-language facsimile ballots available at

early polling sites interferes with and frustrates this Court’s order, this Court may

enjoin Duval Supervisor Hogan directly under the All Writs Act to prevent further

interference.

                                  CONCLUSION

      For all these reasons, Plaintiffs request an immediate order: (1) requiring

Defendant Detzner to immediately comply with this Court’s Preliminary Injunction

Order by requiring Duval Supervisor Hogan to make available Spanish-language


                                           9
facsimile ballots at all polling sites, including on Election Day; (2) requiring

Defendant Detzner to instruct all 32 Supervisors of Elections in the proposed

defendant class that this Court’s Preliminary Injunction Order requires that each

Supervisor make available Spanish-language facsimile ballots at all polling sites,

including on Election Day; and (3) directly ordering Duval Supervisor Hogan

under Rule 65(d) and the All Writs Act to comply with, and cease interfering with,

this Court’s Preliminary Injunction Order, by immediately making available

Spanish-language facsimile ballots at all polling sites, including on Election Day.

Dated: November 4, 2018                 Respectfully submitted,

                                        By: /s/ Matthew J. Murray
                                               Matthew J. Murray

 KIRA ROMERO-CRAFT                       STEPHEN P. BERZON (pro hac vice)
 (FL SBN 49927)                          STACEY M. LEYTON (pro hac vice)
 LatinoJustice PRLDEF                    MATTHEW J. MURRAY (pro hac vice)
 523 West Colonial Drive                 CORINNE F. JOHNSON (pro hac vice)
 Orlando, FL 32804                       MEGAN C. WACHSPRESS (pro hac vice)
 (321) 418-6354                          Altshuler Berzon LLP
 kromero@latinojustice.org               177 Post Street, Suite 300
                                         San Francisco, CA 94108
 ESPERANZA SEGARRA                       (415) 421-7151
 (FL SBN 527211)                         sberzon@altber.com
 JACKSON CHIN                            sleyton@altber.com
 (pro hac vice forthcoming)              mmurray@altber.com
 LatinoJustice PRLDEF                    cjohnson@altber.com
 99 Hudson Street, 14th Floor            mwachspress@altber.com
 New York, NY 10013
 (212) 219-3360                          Attorneys for Plaintiffs
 esegarra@latinojustice.org
 jchin@latinojustice.org                 KATHERINE ROBERSON-YOUNG
                                         (FL SBN 38169)
                                          10
Attorneys for Plaintiffs             Service Employees International Union
                                     11687 NE 18th Dr.
CHIRAAG BAINS* (pro hac vice)        North Miami, FL 33181-3278
Demos                                (954) 804-2710
740 6th Street NW, 2nd Floor         katherine.roberson-young@seiu.org
Washington, DC 20001
cbains@demos.org                     NICOLE G. BERNER (pro hac vice)
                                     Service Employees International Union
* Not admitted in the District       1800 Massachusetts Ave, NW
of Columbia; practice limited        Washington, D.C. 20036
pursuant to D.C. App. R. 49(c)(3).   (202) 730-7383
                                     nicole.berner@seiu.org
STUART NAIFEH (pro hac vice)
Demos                                Attorneys for Plaintiffs Mi Familia Vota
80 Broad St, 4th Floor               Education Fund and Vamos4PR
New York, NY 10004
(212) 485-6055
snaifeh@demos.org

Attorneys for Plaintiffs




                                      11
               CERTIFICATE OF ATTORNEY CONFERENCE

      Pursuant to Northern District of Florida Local Rule 7.1(C), I certify that,

prior to filing this motion, counsel for Plaintiffs attempted to contact counsel for

Defendant Secretary of State Detzner in a good faith attempt to resolve the matters

raised herein. As described in this motion and the accompanying Declaration of

Kira Romero-Craft, counsel for Defendant Secretary Detzner did not immediately

respond to that attempt and there is a need for emergency relief from this Court.

                                               /s/ Matthew J. Murray
                                               Matthew J. Murray

                      CERTIFICATE OF WORD COUNT

      Pursuant to Northern District of Florida Local Rule 7.1(F), I certify that,

according to the word count of the word processing system used to prepare this

document, the foregoing memorandum contains 1,896 words.

                                               /s/ Matthew J. Murray
                                               Matthew J. Murray

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that, pursuant to Northern District of Florida Local

Rule 5.1(F), each party on whom this document is to be served is represented by an

attorney who will be served through this Court’s CM/ECF system upon filing on

this 4th day of November, 2018.

                                               /s/ Matthew J. Murray
                                               Matthew J. Murray
                                          12
